In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 16-354V
                                      Filed: August 16, 2016

*************************
DUFHANE HYDE, Sr., as parent and legal *
representative of the estate of his son,    *                 Special Master Gowen
DUFHANE HYDE, Jr., deceased                 *
                                            *
                                Petitioner, *
                                            *                 Table Encephalopathy;
       v.                                   *                 Diphtheria Tetanus acellular
                                            *                 Pertussis; Inactive Polio;
SECRETARY OF HEALTH                         *                 Haemophilus Influenza Type B;
AND HUMAN SERVICES,                         *                 Death.
                                Respondent. *
*************************

                                RULING ON ENTITLEMENT1

Gowen, Special Master:

        On March 18, 2016, Dufhane Hyde Sr., parent and legal representative of the Estate of
Dufhane Hyde, Jr. (“petitioner”), filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine Act” or “Program”).
The petition alleges that the minor child suffered a Table injury, namely a seizure disorder and
encephalopathy resulting in death, as a result of the administration of diphtheria tetanus acellular-
pertussis (“Dtap”), inactive polio (“IPV”), and haemophilus influenza type b (“HiB”) vaccines on
March 20, 2014. Petition at Preamble.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
        On August 16, 2016, respondent filed her Rule 4(c) Report (“Respondent’s Report”) in
which she concedes that petitioner is entitled to compensation in this case. Respondent’s Report
at 1. Specifically, respondent submits that based on her review of the petition and supporting
documentation, she “concludes that Dufhane Jr. suffered a Table injury of encephalopathy within
72 hours of DTaP vaccine administration, and that there is not a preponderance of evidence that
his encephalopathy was due to factors unrelated to the DtaP vaccine.” Id. at 3-4; see 42 U.S.C.
§300aa-13(a)(1)(B). She adds that, “[i]n light of Dufhane Jr.’s death on March 31, 2014, the
statutory severity requirement has been satisfied. Respondent’s Report at 4; see §300aa-
11(c)(D)(ii).

        In view of respondent’s concession, and the evidence before me, I find petitioner is entitled
to compensation based on a Vaccine Table injury of encephalopathy. See 42 C.F.R. § 100.3(a),
(b)(2). A separate damages order will issue.


       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master